Citation Nr: 0904639	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The veteran testified at a Travel Board hearing before the 
undersigned in August 2007.   A transcript of the hearing is 
associated with the claims folder.  

In November 2007, the Board remanded the issues of 
entitlement to service connection for hypertension and 
hepatitis C for further development.  The case has been 
returned to the Board for further appellate consideration.  

As noted in the prior REMAND, the veteran testified at his 
Board hearing that he had diabetes mellitus which attributed 
to exposure to herbicides in Vietnam.  This claim has not 
been adjudicated and is therefore referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Current laboratory findings are negative for hepatitis C and 
the veteran currently has no disability due to hepatitis C or 
the chronic residuals later thereto.  


CONCLUSION OF LAW

Hepatitis C was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in September 2004, March 2006, 
and November 2007.  Specifically regarding VA's duty to 
notify, the notifications to the veteran apprised him of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  He was specifically advised to submit 
any evidence he had to demonstrating current disability.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
November 2007 notice was provided to the veteran, the claim 
was readjudicated in a September 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  Furthermore, the veteran was 
afforded a VA examination addressing his claim for hepatitis 
C.  The veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for hepatitis C should be granted.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of hepatitis C.  Post 
service records include a report from Piedmont Blood Center 
indicating that the veteran tested positive for hepatitis C 
on two dates in May 1988 and on two dates in August 1988.  

The Board notes that the veteran reported no risk factors on 
a hepatitis risk factor questionnaire dated in September 
2004.  However, he testified at his Board hearing that he 
engaged in unprotected sex while serving in Vietnam, received 
inoculations with an air gun, and shared razors with other 
service members.  In support of his claim, the veteran also 
submitted a VA Fast Letter regarding the relationship between 
immunizations with jet injectors and hepatitis C infection. 
The letter concluded that it was biologically plausible that 
hepatitis C could be transmitted with air gun injectors.

Pursuant to the prior Board remand, the veteran was afforded 
a VA compensation and pension examination in August 2008 to 
determine whether he currently has hepatitis C related to his 
active service.  The examiner reviewed the veteran's claims 
folder.  The veteran reported that he was initially diagnosed 
with hepatitis C in 1983 while giving blood to the Red Cross.  
He denied any current problems.   While reporting very rare 
mild right upper quadrant pain that improved with exercise, 
he denied any specific fatigue, malaise, anorexia, weight 
loss, hepatomegaly, jaundice, or discolored urine.  
Furthermore, the examiner observed that there was no history 
of extrahepatic manifestations.  The veteran denied 
intranasal cocaine use, hemodialysis, tattoo, or body 
piercing.  While denying a history of occupational blood 
exposure or intravenous drug abuse, the veteran reported 
multiple unprotected sexual partners in Vietnam.  The veteran 
also reported in-service air-gun injections and sharing razor 
blades with other soldiers.  

Physical examination revealed no evidence of 
hepatosplenomegaly.  However, of even greater import, 
laboratory findings were negative for hepatitis C antibody.  
Despite the veteran's reported in-service risk factors as 
well as earlier history of a hepatitis C diagnosis, the 
examiner opined that the veteran did not currently have of 
hepatitis C as his hepatitis C antibody was negative.  No 
residuals of hepatitis C were identified either.

The Board has found the August 2008 opinion to be persuasive 
since it was rendered following a review of all of the 
pertinent evidence and is properly supported.  While testing 
positive for the hepatitis C antibody in 1988, there is no 
medical evidence showing that the veteran currently has any 
disability due to hepatitis C.  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although the veteran 
apparently believes that he has residuals of hepatitis C, his 
lay opinion concerning this matter requiring medical 
expertise is of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Element (1) of the 
Hickson analysis has therefore not been met.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The veteran was granted entitlement to service connection for 
PTSD by way of a September 2006 rating decision.  The veteran 
testified that he was diagnosed with hypertension in 1997 and 
that he believed his hypertension was either caused by or 
aggravated by his service-connected PTSD.  He testified that 
he was diagnosed with PTSD subsequent to his diagnosis of 
hypertension but that he had symptoms of PTSD prior to the 
diagnosis.  The private treatment reports from Westgate 
Family Physicians reveal a diagnosis of hypertension as early 
as September 2000. 

Pursuant to the November 2007 Board remand, the veteran was 
afforded an August 2007 examination.  The Board finds that 
the examination report is inadequate to for fairly adjudicate 
this appeal.  See 38 C.F.R. § 20.901(a) (2008).  The examiner 
opined that the veteran's hypertension was not due to PTSD as 
there was "no scientific literature to support this 
complication."  

However, the veteran submitted a copy of an Internet article 
from the National Center for Posttraumatic Stress Disorder 
noting that a "number of studies have found an association 
between PTSD and poor cardiovascular health."
Furthermore, the veteran's representative submitted a recent 
Internet article from WebMD noting that a study published in 
a medical journal reported that anxiety, depression, and 
anger were contributing to heart-related problems and that 
psychological stress played a role in spikes in blood 
pressure.  

With respect to the evidence from the Internet, the Court of 
Appeals for Veterans' Claims has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discussed generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); 
see also Wallin v. West, 11 Vet. App. 509 (1998) (medical 
treatise evidence discussed generic relationships with a 
degree of certainty to establish a plausible causality of 
nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).

Here the medical articles are generic in nature and not 
specific to the veteran's hypertension.  However, the generic 
medical articles lend some support for the contended causal 
relationship.  In light of this plausible causal relationship 
between PTSD and hypertension, Board must remand the appeal 
for an addendum to February 2008 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should return the 
August 2008 VA examination report to the 
examiner for an addendum opinion.  If the 
specified examiner is not available, a 
qualified substitute may be used. A clear 
rationale for all opinions is required, 
to include a discussion of the facts and 
medical principles involved. The claims 
file, must be made available to the 
physician for review in connection with 
the examination.

The examiner is asked to review and 
comment on the pertinent Internet 
articles submitted by the veteran 
suggesting a link between cardiovascular 
disability and psychiatric disabilities.  
The examiner should indicate whether 
there is a 50 percent probability or 
greater (as likely as not) that the 
veteran's hypertension had its onset 
during service or has been caused or made 
worse by service-connected PTSD.  If 
hypertension has been made worse by PTSD, 
to the extent feasible, the degree of 
worsening should be identified.  

If the VA physician is not able to render 
an opinion without examination of the 
veteran, the veteran should be afforded a 
VA examination in relation to his claim 
for service connection for a heart 
disorder, to answer the questions as 
noted above. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the physician should be 
accomplished.

2. Thereafter, the RO or AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, 
review the VA examination reports and 
medical opinions to ensure that they are 
responsive to and in compliance with the 
directives of this remand; if not, 
implement corrective procedures.


3.  After undertaking any other 
development deemed appropriate, the RO or 
AMC should re-adjudicate the issue 
remaining on appeal.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


